Citation Nr: 1545109	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO. 14-16 134 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, to include entitlement to restoration of a 40 percent rating. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Lori Rook, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to November 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2012 and October 2012 rating decisions of the RO in St. Louis, Missouri.

The issue of TDIU entitlement is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The evidence in favor of a nexus between the currently diagnosed peripheral neuropathy of the right upper extremity and left upper extremity and the service-connected diabetes mellitus has attained the point of relative equipoise with the evidence against such nexus.  

2.  Bilateral hearing loss and tinnitus are not related to service or to any service-connected disability.  

3.  The RO complied with all notice requirements regarding the reduction in the rating for diabetes mellitus from 40 percent to 20 percent; the 40 percent rating had been in effect for fewer than 5 years; a reexamination essentially corrected erroneous information previously reported regarding the need for regulation of activities thus demonstrating an improvement in the disability and in the Veteran's ability to function under the ordinary conditions of life and work; at no time during the period on appeal has the Veteran's service-connected diabetes mellitus required regulation of activities for control.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity is proximately due to or a result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

2.  Peripheral neuropathy of the left upper extremity is proximately due to or a result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

3.  Bilateral hearing loss was not incurred in service and is not proximately due to or a result of any service-connected disability; sensorineural hearing loss or other organic disease of the nervous system is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).

4.  Tinnitus was not incurred in service and is not proximately due to or a result of any service-connected disability; tinnitus or other organic disease of the nervous system is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).

5.  The criteria for restoration of a 40 percent disability rating for diabetes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.119, Diagnostic Code 7913 (2015).

6.  The criteria for a disability rating higher than 20 percent for diabetes have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-Peripheral Neuropathy

The Veteran is seeking service connection for peripheral neuropathy of the bilateral upper extremities on the basis that it is related to his service-connected diabetes.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, there is no conflict regarding element (2); service connection has been established for diabetes mellitus Type II due to presumed exposure to herbicide agents in Vietnam.  There is some conflict regarding elements (1) and (3).  

While a VA Staff Physician provided a diagnosis of diabetic neuropathy on June 14, 2011, a VA examination in September 2012 resulted in an opinion by another VA Staff Physician, based on a review of EMG study results, that the Veteran did not in fact have peripheral neuropathy of the upper extremities, but that the Veteran's hand and upper extremity symptoms of numbness were due to ulnar sensory nerve impairments which in turn were due to musculoskeletal injuries in the past.  The injuries noted included two "boxer's fractures" of the right hand, an elbow fracture and surgery in the 1990s, and an August 3, 2009 partial disruption to the left fifth distal interphalangeal extensor tendon and total disruption to the collateral ligament.  In an April 2013 addendum, a VA Physician Assistant essentially restated and concurred with September 2012 opinion.  

An opinion from another VA provider in October 2012 notes that the Veteran might still have diabetic neuropathy even though his EMG study was negative; however, the test to prove diabetic neuropathy on a negative EMG study is a small nerve fiber biopsy, which he opined was not practical and was not recommended.

In June 2015, the Veteran submitted an opinion from a private physician, D.M. Boeke, D.O., dated March 12, 2015, who agreed with the June 2011 VA Staff Physician's finding and opined that the Veteran does have peripheral neuropathy of the upper extremities, and that this diagnosis is as likely as not related to his diabetes mellitus.  

Dr. Boeke acknowledged the VA opinion and EMG results but noted that the left elbow fracture cited in the September 2012 report occurred on January 19, 1998, and the left finger and tendon laceration were also around that time.  He reasoned that it does not make sense that the upper extremity abnormal results would be due to those injuries because any nerve injury symptoms due to those injuries would be expected to occur immediately after the injuries.  However, the symptoms of peripheral neuropathy developed after the diagnosis of diabetes in 2010.  

The Board finds that the reasoning of Dr. Boeke is consistent with the evidence regarding the onset of symptoms and is more persuasive than the reasoning provided by the VA Staff Physician and Physician Assistant (September 2012 and April 2013 reports).  

While the Veteran has reported the same symptoms for each upper extremity, and has noted they these symptoms began at the same time, the VA Staff Physician attributed these symptoms to, not one cause, but to a set of different and distinct upper extremity injuries, each occurring at a different time and over many years.  These findings as to multiple causes were not reconciled with the reported date of onset of symptoms.  

Also significant, the VA Staff Physician did not deny the presence of peripheral neuropathy.  He found that the Veteran has peripheral neuropathy; however, he distinguished the cause of symptoms affecting the upper extremities from those affecting the lower extremities.  The VA Staff Physician found that the lower extremity symptoms were due to peripheral neuropathy caused by diabetes mellitus, but that the upper extremity symptoms were not.  

In comparison to the asserted multiple distinct causes for similar symptoms with similar dates of onset put forth by the VA Staff Physician, Dr. Boeke's opinion attributes similar symptoms with similar dates of onset to a similar cause.  Simply from a logical perspective, the Board finds this explanation to be more persuasive.

The Board also notes that, while the VA Staff Physician attributed the Veteran's upper extremity symptoms to post-service injuries, the Veteran also sustained an injury to his left hand in service in January 1970 when he caught his ring finger and small finger in a jack.  The VA Staff Physician did not address the possibility that his left hand symptoms might be, at least to some degree, attributable to this injury.  

In light of the Board's finding that the opinion of Dr. Boeke is more consistent with the other evidence and more persuasive than the opinion of the VA Staff Physician on the question of a diagnosis of peripheral neuropathy and on the question of nexus, all elements necessary for service connection are met.  The Board concludes that service connection for peripheral neuropathy of the right upper extremity and left upper extremity is warranted.  

II.  Service Connection-Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral hearing loss and tinnitus on the basis that each disorder is related to exposure to loud sounds during service.  

In addition to secondary service connection discussed above, service connection can also be based on disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection on this basis requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  "Other organic disease of the nervous system," such as sensorineural hearing loss and tinnitus, is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization--American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the right in each column in parentheses.

Service treatment records reveal that, when the Veteran was examined at service entry in November 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
-
5(10)
LEFT
0(15)
0(10)
0(10)
-
10(15)

When examined at service separation in September 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
5
LEFT
20
20
15
15
10

At service separation, the Veteran was assigned a physical profile (PULHES) rating of H-1.  The "H" stands for hearing and ears, and the value of "1" means that the Veteran possessed a high level of medical fitness and consequently was medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Consistent with the normal clinical evaluation at service separation, a report of medical history completed by the Veteran in conjunction with the service separation examination reveals that he had no history of hearing loss and no current hearing loss.  Indeed, this report is consistent with the Veteran's assertions made during the course of the current claim and appeal.  He reported to a VA examiner in April 2012 that his hearing loss began three years prior to that examination.  

Audiological evaluation in April 2012 reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
70
LEFT
25
35
40
55
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.

The April 2012 examiner was unable to provide the requested opinions as the claims file had not been sent.  After a review of the claims file in September 2012, the same examiner opined that bilateral hearing loss and tinnitus were less likely as not (less than 50/50 probability) incurred in or caused by military acoustic trauma.  The rationale was that the Veteran's hearing was clinically normal at the time of service separation.  The examiner cited to the 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing loss for its finding that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  The examiner noted that the Veteran by his own report first noticed problems with hearing about 3 years prior to the examination, and first noticed tinnitus in 2009, about 39 years after separation.  

The VA examiner noted that the Veteran has taken medication that has a potential for ototoxicity as a possible side effect.  However, she concluded that an opinion as to whether hearing loss and tinnitus were due to medications, or due to due aging, non-military noise exposure, or other yet identified factors, would be mere speculation.  

While the Veteran has asserted that all of his medications are prescribed by VA for service-connected conditions, the notation of the April 2012 VA examiner was simply that ototoxicity was a "possible" side effect.  The United States Court of Appeals for Veterans' Claims (Veterans Court) has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

There is no medical opinion that purports to relate hearing loss or tinnitus to service or to any service-connected disability.  The Board has considered the Veteran's lay assertions that his hearing loss and tinnitus are related to service.  It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that the question at hand in this case, relating hearing loss and tinnitus to a remote episode of noise exposure, requires medical knowledge and training and is not capable of lay observation.  

The Board notes the Veteran's assertion that his claim was denied because the RO did not accept his exposure to loud sounds in service (see VBMS record 07/08/2014).  The Board points out that the RO acknowledged his exposure to sounds associated with his service as an aircraft equipment mechanic and explicitly conceded acoustic trauma during service.  The basis for the denial of these claims is that, despite this acknowledged noise exposure, the current hearing loss and tinnitus are not related by competent medical evidence to service, to include noise exposure therein.  

As a preponderance of the evidence is against any relationship between the onset of hearing loss and tinnitus and noise exposure in service, the Board concludes that service connection for hearing loss and tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Rating for Diabetes Mellitus 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current appeal arises from a claim of entitlement to service connection for diabetes mellitus received at the RO on June 22, 2011.  Service connection for diabetes mellitus with erectile dysfunction was established in the May 2012 rating decision.  A 40 percent initial rating was assigned under Diagnostic Code 7913, effective June 22, 2011.  The Veteran initiated an appeal encompassing the disability rating assigned for diabetes mellitus.  In April 2014, during the course of the appeal, the RO proposed reducing the rating from 40 percent to 20 percent.  In a June 2014 rating decision, the RO implemented the rating reduction to 20 percent.  

The Board will first address the propriety of the reduction in the disability rating from 40 percent to 20 percent, and will then proceed to address entitlement to a disability rating in excess of 20 percent.  

Prior to reducing a disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown, 5 Vet. App. at 418 (1993).

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i).

In the instant case, the Veteran's diabetes mellitus rating had been in effect for fewer than five years and the RO complied with all notice requirements in the April 2014 proposal.  There is no assertion as to any failure of the RO to comply with the procedural requirements for a rating reduction.  At issue is whether the reduction was warranted.  

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet. 

A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining 'regulation of activities,' as used by VA in Diagnostic Code 7913).  

A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

Diagnostic Code 7913 uses successive rating criteria because each higher rating requires the elements of the lower evaluation: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation); Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho, 21 Vet. App. at 365 (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

The basis for the reduction in this case was essentially administrative error in that the RO did not obtain clarification of ambiguous information on an April 2012 VA diabetes mellitus examination report regarding the need for regulation of activities.  The examiner checked the box indicating that the Veteran requires regulation of activities as part of medical management of diabetes mellitus; however, despite the specific guidance on the examination form that "For VA purposes, regulation of activities can be defined as avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes, the description of the regulation of activities provided by the examiner was simply to quote the Veteran's statement "I HAVE NEUROPATHY IN BOTH FEET."  

In April 2014, the same Physician Assistant who conducted the April 2012 VA examination clarified that regulation of activities was not necessary to control the Veteran's diabetes mellitus.  Thus, the 40 percent rating initially assigned was based on an error of fact which was apparent on the face of the April 2012 examination report and which should have prompted additional development for clarification.  

The medical evidence in this case reflects that for the entire period on appeal, the Veteran's diabetes mellitus did not require the avoidance of strenuous occupational and recreational activities.  In fact, the Veteran was encouraged by his VA treatment providers to exercise consistently (see April 9, 2012 addendum, Virtual VA record 05/09/2014).  He was also advised to incorporate exercise as a routine for improved glucose levels (see March 14, 2014 Nutrition Consult, Virtual VA record 05/09/2014).  

Contrary to the reports noted above, the Veteran has asserted that his activity needed to be restricted in order to prevent hypoglycemic episodes.  As noted above, this is a determination that requires medical evidence.  Camacho, 21 Vet. App. at 365.  Here, the medical evidence establishes that the Veteran's diabetes mellitus has never required restricting his physical activities.  

In summation of the Board's findings regarding the rating reduction, the record reflects a clear and sustained improvement in the Veteran's actual symptomatology over what had been erroneously reported in the April 2012 VA examination.  The supplemental report of that examiner reflects an improvement in the estimation of the Veteran's ability to function under the ordinary conditions of life and work.  Accordingly, the RO's decision to reduce the Veteran's disability evaluation was proper.  

The same evidence discussed above weighs decidedly against an increased rating from the current 20 percent rating.  Because the preponderance of the evidence is against a finding that management of diabetes mellitus required regulation of activities at any time during the appeal period, which is required for all schedular ratings higher than 20 percent for diabetes mellitus under Diagnostic Code 7913, the schedular criteria for a 40 percent rating (or higher) for diabetes mellitus are neither met nor more nearly approximated at any time during this rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Camacho, 21 Vet. App. at 366; see also Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

IV.  Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected diabetes mellitus is manifested by signs and symptoms such as dietary restrictions and the need for insulin and other medications.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's diabetes mellitus because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
 
In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

V.  Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in September 2011 and August 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The Veteran has submitted private treatment reports, but has not identified any additional records or requested VA's assistance in obtaining additional records.  The RO has also obtained a thorough medical examination regarding each claim, as well as medical opinions regarding the claims for service connection.  

Regarding the assertion of the VA audiology examiner that ototoxicity is a possible side effect of certain medications, but that any opinion on this question could not be offered without resort to speculation, the Board has considered whether further development is necessary to obtain another opinion in light of the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, in this case, the examiner provided an adequate explanation for the opinion which does not suggest or imply that further development is warranted.  In essence, the examiner attributed the inability to provide a non-speculative opinion to the large number of possible contributors to hearing loss and tinnitus, including age, non-military noise exposure, medications, and other yet to be identified factors.  This explanation does not suggest a lack of knowledge on the part of the examiner and does not suggest that further testing would reduce the uncertainty.  Based on this explanation, the Board finds that there is no development that would reasonably be expected to resolve the issue.  

The Veteran has generally disputed the finding of the VA diabetes mellitus examiner that control of his diabetes mellitus does not require regulation of activities; however, he has made no other specific allegation as to the inadequacy of that or any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  








CONTINUED ON NEXT PAGE-ORDER AND REMAND



ORDER

Service connection for peripheral neuropathy of the right upper extremity is granted. 

Service connection for peripheral neuropathy of the left upper extremity is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Restoration of a 40 percent disability rating for diabetes mellitus is denied.  

A disability rating in excess of 20 percent for diabetes mellitus is denied.  


REMAND

The Board has granted service connection for peripheral neuropathy of the bilateral upper extremities.  In implementing the Board's decision, the Agency of Original Jurisdiction must assign initial disability ratings.  This may affect the Veteran's entitlement to TDIU.  Therefore, adjudication of the TDIU issue must be deferred pending the assignment of the ratings for peripheral neuropathy of the upper extremities.  

Accordingly, the claim of entitlement to TDIU is REMANDED for the following action:

After implementing the Board's decision to grant the appeal of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, and assigning initial disability ratings for those disabilities, readjudicate the issue of TDIU entitlement.  If TDIU is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case addressing that issue and an appropriate time period for response.  The remanded issue should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any VA examinations that may be scheduled to determine his entitlement to TDIU as failure to do so may result in denial of the claim on that basis.  See 38 C.F.R. § 3.655 (2015). 

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


